


Exhibit 10.49

 

Theravance Biopharma, Inc.
2013 Employee Share Purchase Plan (the “Plan”)

 

UK Addendum

 

1.                                      Purpose and eligibility

 

The purpose of this addendum to the Plan (the “UK Addendum”) is to enable the
Board or Committee to invite Eligible Employees to participate in the Plan. 
Rights granted under the UK Addendum are granted pursuant to an “employees’
share scheme” for the purposes of the Financial Services and Markets Act 2000
and are non-transferable securities for the purposes of the Markets in Financial
Instruments Directive.

 

2.                                      Definitions and Interpretation

 

Definitions are as contained in Section 15 of the Plan, with the following
additions:

 

(a)                                 “HMRC” means the UK HM Revenue & Customs;

 

(b)                                 “ITEPA” means the Income Tax (Earnings and
Pensions) Act 2003; and

 

(c)                                  “Employer NICs” means the employer’s
secondary Class 1 national insurance contributions arising in respect of a right
granted under the Plan.

 

3.                                      Terms

 

Rights granted pursuant to the UK Addendum are governed by the terms of the Plan
subject to the amendments set out below and the terms of the Plan enrolment form
prescribed by the Company and entered into by the Participant.

 

4.                                      Withholding obligations

 

4.1                               The Participant shall be accountable for any
income tax and national insurance liability which is chargeable on any
assessable income deriving from the acquisition, disposal or other dealing in
Shares pursuant to the Plan.  In respect of such assessable income the
Participant shall indemnify the Company and (at the direction of the Company)
any Subsidiary which is or may be treated as the employer of the Participant in
respect of the following (together, the “Tax Liabilities”):

 

(a)                                 any income tax liability which fails to be
paid to HMRC by the Company (or the relevant employing Subsidiary) under the
PAYE system as it applies to income tax under ITEPA and the PAYE regulations
referred to in it; and

 

(b)                                 any national insurance liability which falls
to be paid to HMRC by the Company (or the relevant employing Subsidiary) under
the PAYE system as it applies for national insurance purposes under the Social
Security Contributions and Benefits Act 1992 and regulations referred to in it,
such national insurance liability being the aggregate of:

 

(i)                                     all the employee’s primary Class 1
national insurance contributions; and

 

(ii)                                  (to the extent permitted by law) all of
the employer’s secondary Class 1 national insurance contributions.

 

4.2                               Pursuant to the indemnity referred to in
clause 4.1, the Participant shall make such arrangements as the Company and (at
the direction of the Company) any Subsidiary

 

1

--------------------------------------------------------------------------------


 

requires to meet the cost of the Tax Liabilities, including at the direction of
the Company any of the following:

 

(a)                                 making a cash payment of an appropriate
amount to the Company or the relevant Subsidiary whether by cheque, banker’s
draft or deduction from salary in time to enable the Company or Subsidiary to
remit such amount to HMRC before the 14th day following the end of the month in
which the event giving rise to the Tax Liabilities occurred; or

 

(b)                                 appointing the Company as agent and/or
attorney for the sale of sufficient Shares acquired and authorising the payment
to the Company or the relevant Subsidiary of the appropriate amount (including
all reasonable fees, commissions and expenses incurred by the relevant company
in relation to such sale) out of the net proceeds of sale of the Shares; or

 

(c)                                  (to the extent permitted by law), entering
into an election whereby the employer’s liability for secondary Class 1 national
insurance contributions is transferred to the Participant on terms set out in
the election and approved by HMRC.

 

6.                                      Section 431 Election

 

Where the Shares acquired are considered to be “restricted securities” for the
purposes of the UK tax legislation (such determination to be at the sole
discretion of the Company), it is a condition of participation that if so
directed by the Company, the Participant enter into a joint election with the
Company or, if different, the relevant Subsidiary employing the Participant
pursuant to section 431 ITEPA electing that the market value of the Shares
acquired be calculated as if the shares were not “restricted securities”.

 

7.                                      Employment Rights

 

7.1                              The Participant acknowledges that his terms of
employment shall not be affected in any way by his participation in the Plan
which shall not form part of such terms (either expressly or impliedly) nor in
any way entitle him to take into account such participation in calculating any
compensation or damages on the termination of his employment for whatever reason
(whether lawful or unlawful) which might otherwise be payable to him, and the
Participant’s terms of employment shall be deemed to be varied accordingly.

 

7.2                              This Plan is entirely discretionary and may be
suspended or terminated by the Company at any time for any reason prior to or
during any Offering Period.  Participation in the Plan is entirely discretionary
and does not create any contractual or other right to receive future rights of
participation or benefits in lieu of participation.  All determinations with
respect to future offers will be at the sole discretion of the Company.  Rights
under the Plan are not pensionable.

 

8                                         Data Privacy

 

8.1                              The Participant authorises and directs the
Company and any relevant Subsidiary to collect, use and transfer in electronic
or other form any personal information (the “Data”) regarding the Participant’s
employment, the nature of the Participant’s salary and benefits and the details
of the Participant’s participation in the Plan (including but not limited to)
the Participant’s home address, telephone number, date of birth, National
Insurance number, salary, nationality, job title, and number of Shares for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan.  The Participant understands and consents to the
transfer of Data to the Company and any of its Subsidiaries and to any third
party dealing with the implementation, administration and management of the
Plan, including any requisite transfer to a broker or other third party
assisting with the acquisition of Shares, or with whom the Shares may be
deposited.

 

8.2                              The Participant acknowledges and consents that
the recipients of Data may be located overseas both within and outside the EU
and those countries may have data privacy laws which are different to those in
the UK.  Furthermore the Participant understands that the transfer of Data to
such third parties is necessary to facilitate the Participant’s participation in
the Plan.

 

Adopted by the Committee on
July 21, 2014

 

2

--------------------------------------------------------------------------------

 

Theravance Biopharma, Inc.
2013 Employee Share Purchase Plan (the “Plan”)

 

Irish Addendum

 

1.                                      Purpose and eligibility

 

The purpose of this addendum to the Plan (the “Irish Addendum”) is to enable the
Board or Committee to invite Eligible Employees to participate in the Plan where
such Eligible Employees are based in Ireland.  Rights granted under the Irish
Addendum do not constitute transferable securities for the purposes of the
Prospectus (Directive 2003/71/EC) Regulations 2005 by virtue of the fact that
such rights consist of a non-transferable option.

 

2.                                      Definitions and Interpretation

 

Definitions are as contained in Section 15 of the Plan, with the following
additions:

 

(a)                                 “Revenue Commissioners” means the Irish
Revenue Commissioners; and

 

(b)                                 “TCA” means the Taxes Consolidation Act
1997.

 

3.                                      Terms

 

Rights granted pursuant to the Irish Addendum are governed by the terms of the
Plan subject to the amendments set out below and the terms of the Plan enrolment
form prescribed by the Company and entered into by the Participant.

 

4.                                      Tax

 

4.1                               If the Participant is an individual subject to
tax in Ireland on his/her employment income, he shall be liable to Irish tax on
the exercise of his right to acquire Shares and the Participant acknowledges
that it is his responsibility to discharge such tax liability directly to the
Revenue Commissioners within 30 days of the date of exercise. The Participant
also acknowledges that his employer in Ireland is obliged to notify both the
grant and exercise of any rights under the Plan to the Revenue Commissioners.

 

5.                                      Withholding obligations

 

5.1                               The Participant shall be accountable for any
income tax, universal social charge and employee pay related social insurance
liability which is chargeable on any assessable income deriving from the
vesting, exercise or cancellation of any right under the Plan, and/or the
acquisition, disposal or other dealing in Shares pursuant to the Plan.  In
respect of such assessable income the Participant shall indemnify the Company
and (at the direction of the Company) any Subsidiary which is or may be treated
as the employer of the Participant in respect of the following (together, the
“Tax Liabilities”):

 

(a)                                 any income tax liability which fails to be
paid to the Revenue Commissioners by the Company (or the relevant employing
Subsidiary) under the PAYE system as it applies to income tax under TCA referred
to in it; and

 

(b)                                 any universal social charge and employee pay
related social insurance liability which falls to be paid to the Revenue
Commissioners by the Company (or the relevant employing Subsidiary) under the
PAYE system.

 

5.2                               Pursuant to the indemnity referred to in
clause 5.1, the Participant shall make such arrangements as the Company and (at
the direction of the Company) any Subsidiary

 

1

--------------------------------------------------------------------------------


 

requires to meet the cost of the Tax Liabilities, including at the direction of
the Company any of the following:

 

(a)                                 making a cash payment of an appropriate
amount to the Company or the relevant Subsidiary whether by cheque, banker’s
draft or deduction from salary in time to enable the Company or Subsidiary to
remit such amount to the Revenue Commissioners before the 14th day following the
end of the month in which the event giving rise to the Tax Liabilities occurred;
or

 

(b)                                 appointing the Company as agent and/or
attorney for the sale of sufficient Shares acquired and authorising the payment
to the Company or the relevant Subsidiary of the appropriate amount (including
all reasonable fees, commissions and expenses incurred by the relevant company
in relation to such sale) out of the net proceeds of sale of the Shares.

 

6.                                      Employment Rights

 

6.1                               The Participant acknowledges that his terms of
employment shall not be affected in any way by his participation in the Plan
which shall not form part of such terms (either expressly or impliedly) nor in
any way entitle him to take into account such participation in calculating any
compensation or damages on the termination of his employment for whatever reason
(whether lawful or unlawful) which might otherwise be payable to him, and the
Participant’s terms of employment shall be deemed to be varied accordingly.

 

6.2                               This Plan is entirely discretionary and may be
suspended or terminated by the Company at any time for any reason prior to or
during any Offering Period.  Participation in the Plan is entirely discretionary
and does not create any contractual or other right to receive future rights of
participation or benefits in lieu of participation.  All determinations with
respect to future offers will be at the sole discretion of the Company.  Rights
under the Plan are not pensionable.

 

7.                                      Data Privacy

 

7.1                               The Participant authorizes and directs the
Company and any relevant Subsidiary to collect, use and transfer in electronic
or other form any personal information (the “Data”) regarding the Participant’s
employment, the nature of the Participant’s salary and benefits and the details
of the Participant’s participation in the Plan (including but not limited to)
the Participant’s home address, telephone number, date of birth, PPS number,
salary, nationality, job title, and number of Shares for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan.  The Participant understands and consents to the transfer of Data to the
Company and any of its Subsidiaries and to any third party dealing with the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or other third party assisting with the
acquisition of Shares, or with whom the Shares may be deposited.

 

7.2                               The Participant acknowledges and consents that
the recipients of Data may be located overseas both within and outside the EU
and those countries may have data privacy laws which are different to those in
Ireland.  Furthermore the Participant understands that the transfer of Data to
such third parties is necessary to facilitate the Participant’s participation in
the Plan.

 

Adopted by the Committee on

July 28, 2015

 

2

--------------------------------------------------------------------------------
